CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into effective as of
January 10, 2011 between SafeStitch Medical, Inc. a Delaware corporation (the
“Company”) and Adam S. Jackson (the “Consultant”).

Recitals

A. Company is a medical device company focused on the development of medical
devices that manipulate tissues for endoscopic and minimally invasive surgery
for the treatment of obesity, GERD, hernial defects, esophageal obstructions,
Barrett’s Esophagus, upper gastrointestinal bleeding and other intraperitoneal
abnormalities. Company’s products and product candidates include, but are not
limited to, the AMID Stapler®, SMART Dilator™, bite blocks (standard and
airway), Intraluminal Gastroplasty Device for Obesity and GERD, Barrett’s
Excision and Ablation Device for Treatment and Diagnosis (Barrett’s Devices), T
Fasteners for Upper GI Bleeding (T Fastener Gun), Novel Devices for Natural
Orifice Transluminal Endoscopic Surgery (NOTES), the sale of mesh, as well as
certain products under development which have not been publicly disclosed;

B. The Consultant possesses specific knowledge regarding the financial and
business operations of the company; and

C. The Company desires to engage the Consultant and the Consultant desires to
provide consulting services to the Company, in accordance with the terms and
conditions of this Agreement.

Agreement

In consideration of the Recitals and the mutual covenants contained in this
Agreement the Company and the Consultant agree as set forth below.

1. Definitions. In addition to terms defined elsewhere in this Agreement, when
used in this Agreement the terms set forth below shall have the meanings
indicated.

"Affiliate” means any Person which controls, is controlled by or is under common
control with the Company, and for such purpose “control” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of the entity, whether through the ownership of
voting securities, by contract or otherwise.

"Person” means any natural person, corporation, unincorporated organization,
partnership, association, joint stock company, joint venture, trust or
government, or any agency or political subdivision of any government, or any
other entity.

"Products” means the products and devices of the Company or its Affiliates.

“Term” means the period during which this Agreement is in effect.

2. Engagement. The Company engages the Consultant to provide consulting services
to the Company, and the Consultant accepts such engagement, upon the terms and
subject to the conditions set forth in this Agreement.

3. Term. The term of the Consultant’s engagement pursuant to this Agreement
shall commence on the date hereof and continue until March 31, 2011 unless
earlier terminated in accordance with the provisions of Section 13. During the
Term, the Consultant’s activities shall constitute “Continuous Service” to the
Company, as that term is defined in the SafeStitch Medical, Inc. 2007 Incentive
Compensation Plan, and the Consultant’s stock options listed on Exhibit A will
continue to vest pursuant to the terms of the underlying option agreements.

4. Duties. During the term of this Agreement, the Consultant shall consult with
representatives of the Company and its Affiliates concerning (a) preparation of
the Company’s SEC filings; (b) general consultation on business, financial and
Company matters; (c) transition processes and responsibilities; (d) preparation
of the SEC filings for Non-Invasive Monitoring Systems, Inc. (“NIMS”);
(e) general consultation and transitional assistance for NIMS and Aero
Pharmaceuticals, Inc. and (f) such other matters as the Company shall from time
to time reasonably request consistent with the provisions hereof relating to the
Company, NIMS or Aero Pharmaceuticals.

The Consultant shall devote such time as is required to perform his or her
duties under this Agreement for up to 12 hours per week (the “Retainer Hours”),
and shall, upon request, perform his or her duties at the Company’s offices at
4400 Biscayne Blvd. The Consultant shall not work more that the Retainer Hours
during any weekly period during the Term without the prior written approval of
the Company. The Consultant’s contact at the Company shall be the Company’s
Chief Executive Officer and such persons as the Chief Executive Officer may
designate from time to time. In providing services to the Company, the
Consultant shall use his or her best efforts, skills and abilities to promote
the interests of the Company and to diligently and competently perform his or
her duties under this Agreement.

5. Compensation. During the term of this Agreement, as compensation for the
performance of services under this Agreement and the Consultant’s observance and
performance of all of the provisions of this Agreement, the Company shall pay to
the Consultant, and the Consultant shall accept from the Company a total of
Fifteen Thousand Dollars and 00/xx ($15,000) payable $2,500 on January 31, 2011,
$5,000 on February 28, 2011 and $7,500 on March 31, 2011. All pre-approved time
over and above the Retainer Hours shall be compensated at the rate of $150.00
per hour, billed in 1/2-hour increments. The Consultant shall present the
Company with an invoice for such additional hours no later than the 5th of each
month, accompanied by an accounting of all hours worked during the prior
calendar month. The Company shall remit payment to the Consultant no later than
ten days following receipt of each invoice.

6. Reimbursement of Expenses. Upon submission of proper supporting documentation
and in specific accordance with such guidelines as may be established from time
to time by the Company, the Consultant shall be reimbursed by the Company for
all reasonable expenses actually and necessarily incurred by Consultant on
behalf of the Company in connection with the performance of services under this
Agreement, provided that the incurrence of such expenses is either requested or
authorized in advance by the Company.

7. Representation of Consultant. The Consultant represents and warrants that:
Consultant is not a party to, or bound by, any agreement or commitment, or
subject to any restriction, including but not limited to agreements related to
existing or previous employment containing confidentiality or noncompete
covenants, which in the now or in the future could interfere with the
performance by the Consultant of his or her services under this Agreement or may
have a possibility of adversely affecting the business of the Company.

8. Confidentiality.

(a) Confidential Information. The Consultant acknowledges that (1) as a result
of (i) Consultant’s engagement under this Agreement and (ii) Consultant’s
previous employment as an officer of the Company, the Consultant has and will
obtain knowledge of, and access to, proprietary and confidential information of
the Company, its Affiliates and third parties in which information was received
by Consultant through a confidentiality agreement between the Company and such
third party, including, without limitation, inventions, discoveries, trade
secrets, know-how, technical information, systems, processes, methods, designs,
manufacturing practices, specifications, models, formulae, prototypes, samples,
laboratory and clinical testing results, financial and marketing information,
business plans, the identity of customers and suppliers, and the identity of
products under development, (collectively, the “Confidential Information”),
(2) such information, even though it may be contributed, developed or acquired
by the Consultant, constitutes valuable, special and unique assets of the
Company developed at significant expense which are the exclusive property of the
Company, (3) the restrictions on disclosure and use of Confidential Information
set forth below are reasonable and necessary to protect the Company and its
Affiliates and is not unreasonably restrictive of any personal rights, and
(4) the Company would not enter into this Agreement without the assurance that
all Confidential Information will be used for the exclusive benefit of the
Company. Accordingly, the Consultant shall not, at any time, either during or
subsequent to the Term (A) use the Confidential Information, except in the
performance of services under this Agreement, and (B) disclose to any Person,
any of the Confidential Information without the prior written consent of the
Company, except to responsible officers and employees of the Company and its
Affiliates and other responsible persons who are in a contractual or fiduciary
relationship with the Company and who have a need for such information for
purposes in the best interests of the Company; provided that the foregoing
restrictions on use and disclosure shall not apply to any Confidential
Information which: (i) at the time of disclosure can be demonstrated to be
already known to Consultant prior to Consultant’s previous employment with the
Company or subsequent to his separation from the Company (unless such
information was obtained by the Consultant in his duties as a Company
consultant) as evidenced by written documents in the Consultant’s possession,
unless such Confidential Information is the subject of another confidentiality
agreement or provision with or other obligation of secrecy to the Company or
another Person for which the Consultant or the Company is also bound; (ii) at
the time of disclosure or subsequent thereto is generally available to the
public other than by an act or omission on the part of Consultant; (iii) is
acquired from or made available by a third Person that is not bound by a
confidentiality agreement with or other obligation of secrecy to the Company or
another Person; or (iv) is required to be disclosed pursuant to an order of a
court or governmental authority, provided that the Consultant gives the Company
prompt written notice of any such requirement so that the Company may seek a
protective order or other appropriate remedy and Consultant cooperates with the
Company is obtaining such an order or other appropriate remedy.

(b) Return of Confidential Information. Upon the termination of Consultant’s
engagement by the Company, the Consultant shall promptly deliver to the Company
all drawings, manuals, letters, notes, notebooks, reports and copies thereof and
all other materials relating to the Company’s business, including without
limitation any materials incorporating Confidential Information, which are in
the Consultant’s possession or control.

9. Intentionally Omitted

10. New Discoveries. Any and all inventions, discoveries and technical data
(whether patentable or not), or the use or preparation thereof (i) resulting
from or arising in connection with Consultant’s services for the Company
hereunder, and (ii) conceived, reduced to practice, or advanced by Consultant
during the term of this Agreement, and which relate to Products upon which
Consultant has rendered services to the Company or its Affiliates hereunder or
under any research or other agreement, whether performed by or on behalf of
Consultant or the Company, shall be the sole and exclusive property of the
Company. Consultant shall promptly disclose to the Company any and all of such
inventions, discoveries and technical data becoming known to Consultant as a
result of or related to the performance of his or her duties hereunder and shall
furnish to the Company in writing all relevant information with respect thereto.
At the request of the Company, Consultant shall (i) execute, without charge to
the Company, irrevocable assignments to the Company or its nominees, of
Consultant’s entire right, title and interest in and to such inventions,
discoveries and technical data throughout the world, including, without
limitation, all patent applications and patents relating thereto and all right
to file, obtain and maintain such applications and patents, (ii) execute,
without charge to the Company, any and all other documents necessary or
desirable to permit the Company to file and maintain such patent applications
and patents, and (iii) assist the Company in securing, defending and enforcing
such rights. Consultant hereby binds not only himself or herself but also his or
her heirs, executors, administrators and legal representatives to execute all
such documents and instruments and to do all acts which may be necessary or
required by the Company, in order to carry into full force and effect the
provisions of this section of the Agreement and to perfect title to said
inventions, discoveries and patents in the Company, its successors and assigns.
The provisions of this section shall survive the expiration or earlier
termination of this Agreement.

11. Remedies. The restrictions set forth in Sections 8 and 10 are considered by
the parties to be reasonable for the purposes of protecting the value of the
business of the Company. The Consultant acknowledges that compliance by
Consultant with the restrictions set forth in Sections 8 and 10 will not prevent
Consultant from earning a livelihood. The Consultant acknowledges that the
Company would be irreparably harmed and that monetary damages would not provide
an adequate remedy in the event of a breach of the provisions of Sections 8 or
10. Accordingly, the Consultant agrees that, in addition to any other remedies
available to the Company, the Company shall be entitled to injunctive and other
equitable relief to secure the enforcement of these provisions, and shall be
entitled to receive reimbursement from the Consultant for all attorneys’ fees
and expenses incurred by the Company in enforcing these provisions, should the
Company prevail. It is the desire and intent of the parties that the provisions
of Sections 8 and 10 be enforced to the fullest extent permissible under the
laws and public policies of each jurisdiction in which enforcement is sought. If
any provisions of Sections 8 or 10 are adjudicated to be invalid or
unenforceable, the invalid or unenforceable provisions shall be deemed amended
(with respect only to the jurisdiction in which such adjudication is made) in
such manner as to render them enforceable and to effectuate as nearly as
possible the original intentions and agreement of the parties.

12. Conflicts of Interest. The Consultant covenants and agrees that during the
term of this Agreement, he or she will not have any relationship with any Person
which could create a conflict of interest between the Consultant on the one hand
and the Company or any of its Affiliates on the other.

13. Termination. This Agreement may be terminated upon the occurrence of any of
the events set forth in, and subject to the terms of, this Section 13.

(a) Upon Notice. This Agreement may be terminated by the Company upon 30 days
notice to the other party. In the event that the Company terminates the
Agreement, (i) all stock options that would have vested during the Term of this
Agreement shall be accelerated and vested prior to the termination date, subject
to approval by the Company’s Compensation Committee, and (ii) Consultant is
entitled to the full compensation under Section 5 hereunder.

(b) Cause. This Agreement may be terminated at the Company’s option, immediately
upon notice to the Consultant, upon: (i) breach by the Consultant of any
material provision of this Agreement; (ii) breach by the Consultant of
Sections 5, 6, 7, 9, 11, 12 and 13 of the Confidential General Release of All
Claims entered into by the Consultant and the Company dated January 14, 2011;
(iii) negligence or willful misconduct of the Consultant in connection with the
performance of his or her duties under this Agreement; (iv) fraud, criminal
conduct (as evidenced by the filing of any criminal action against the
Consultant) or embezzlement by the Consultant; or (v) Consultant’s
misappropriation for personal use of assets or business opportunities of the
Company.

(d) Effect of Termination. In the event of any termination under this
Section 13, the Company shall have no further obligation under this Agreement,
other than as described in Section 13(a), to make any payments to, or bestow any
benefits on, the Consultant from and after the date of the termination, other
than payments or benefits accrued and due and payable to him or her prior to the
date of the termination.

14. Miscellaneous.

(a) Survival. The provisions of Sections 8, 10, 11, 12, 13 and 14 shall survive
the termination of this Agreement.

(b) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and merges and supersedes any prior or contemporaneous agreements
between the parties pertaining to the subject matter hereof.

(c) Modification. This Agreement may not be modified or terminated orally, and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced.

(d) Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, nor to preclude such party from
taking any other action at any time which it would legally be entitled to take.

(e) Successors and Assigns. Neither party shall have the right to assign this
personal Agreement, or any rights or obligations hereunder, without the consent
of the other party; provided, however, that upon the sale of all or
substantially all of the assets, business and goodwill of the Company to another
company, or upon the merger or consolidation of the Company with another
company, this Agreement shall inure to the benefit of, and be binding upon, both
Consultant and the company purchasing such assets, business and goodwill, or
surviving such merger or consolidation, as the case may be, in the same manner
and to the same extent as though such other company were the Company. Subject to
the foregoing, this Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their legal representatives, heirs, successors and
assigns.

(f) Additional Acts. The Consultant and the Company each agrees to execute,
acknowledge and deliver and file, or cause to be executed, acknowledged and
delivered and filed, any and all further instruments, agreements or documents as
may be necessary or expedient in order to consummate the transactions provided
for in this Agreement and do any and all further acts and things as may be
necessary or expedient in order to carry out the purpose and intent of this
Agreement.

(g) Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time personally delivered or when mailed in any United States post office
enclosed in a registered or certified postage prepaid envelope and addressed to
the addresses set forth below, or to such other address as any party may specify
by notice to the other party; provided, however, that any notice of change of
address shall be effective only upon receipt.

      To the Company:  
SafeStitch Medical, Inc.
4400 Biscayne Blvd
Miami, Florida 33137
Attn: Jeffrey Spragens
Facsimile: (305) 575-4130
With a copy to:  
Joshua Weingard
4400 Biscayne Blvd
Miami, Florida 33137
Facsimile: (305) 575-4130
To the Consultant:  
Adam S. Jackson

768 West 51st Street
Miami Beach, FL 33140
Facsimile: (305) 868-0361

(h) Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provision held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

(i) Governing Law. This Agreement shall be governed by the laws of the State of
Florida, without regard to the conflicts of law principles thereof.

(j) Jurisdiction; Venue. This Agreement shall be subject to the exclusive
jurisdiction of the courts of Miami-Dade County, Florida. Any breach of any
provision of this Agreement shall be deemed to be a breach occurring in the
State of Florida by virtue of a failure to perform an act required to be
performed in the State of Florida, and the parties irrevocably and expressly
agree to submit to the jurisdiction of the courts of Miami-Dade County, Florida
for the purpose of resolving any disputes among them relating to this Agreement
or the transactions contemplated by this Agreement. The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, or any judgment entered by any
court in respect hereof brought in Miami-Dade County, Florida, and further
irrevocably waive any claim that any suit, action or proceeding brought in
Miami-Dade County, Florida has been brought in an inconvenient forum.

(k) Independent Contractor. The parties intend that the relationship of the
Consultant to the Company be that of an independent contractor. Accordingly,
except as otherwise required by law, payments to the Consultant shall be made
free of withholding for federal, state and local taxes, including without
limitation social security taxes, income taxes and unemployment compensation
taxes. The Consultant shall be responsible for all federal, state and local
taxes relating to amounts received by him under this Agreement. Consultant shall
have no right or authorization, express or implied, to assume or create any
obligation on behalf of the Company.

(l) Publication. Consultant agrees that he or she will not publish any
manuscript or other written document based upon information or data resulting
from his or her performance of services hereunder for the Company, without the
prior written consent of the Company.

(m) Indemnification. Consultant hereby agrees to indemnify and hold harmless
Company and its directors, officers, employees and agents from, against and in
respect of, the full amount established in a final judgment issued by a court of
competent jurisdiction (and which is not the subject of a pending appeal) of all
liabilities, damages, claims, deficiencies, fines, assessments, losses, taxes,
penalties, interest, costs and expenses, including, without limitation,
reasonable fees and disbursements of counsel, arising from, in connection with,
or incident to any breach or violation of any of the representations,
warranties, covenants or agreements of Consultant contained in this Agreement;
and (ii) any and all actions, suits, proceedings, demands, assessments or
judgments, costs and expenses incidental to any of the foregoing.

(n) Acknowledgement and Attorney Review. CONSULTANT FURTHER STATES THAT HE OR
SHE HAS CAREFULLY READ THIS AGREEMENT, IT HAS BEEN FULLY EXPLAINED TO HIM, THAT
HE OR SHE HAS HAD THE OPPORTUNITY TO, HAS BEEN URGED BY THE COMPANY TO, AND HAS
HAD THE AGREEMENT REVIEWED BY AN ATTORNEY, THAT HE OR SHE FULLY UNDERSTANDS ITS
FINAL AND BINDING EFFECT, THAT THE ONLY PROMISES MADE TO HIM TO SIGN THE
AGREEMENT ARE THOSE STATED IN THE AGREEMENT, AND THAT HE OR SHE IS SIGNING THIS
AGREEMENT VOLUNTARILY.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date set forth above.

      SAFESTITCH MEDICAL, INC.   ADAM S. JACKSON
By: /s/ Jeffrey G. Spragens
  /s/ Adam S. Jackson
Its: Chief Executive Officer
 


1

Exhibit A

2